989 A.2d 602 (2010)
295 Conn. 908
FAIRCHILD HEIGHTS, INC,
v.
Nancy DICKAL et al.
SC 18560
Supreme Court of Connecticut.
Decided February 25, 2010.
Abram J. Heisler, in support of the petition.
Thomas T. Lonardo, Meriden, in opposition.
The defendants' petition for certification for appeal from the Appellate Court, 118 Conn.App. 163, 983 A.2d 35 (2009), is granted, limited to the following issue:
"Did the Appellate Court properly interpret General Statutes § 21-80a (b)(1) as permitting a property owner to avoid the presumption of retaliatory eviction when its summary process action is based on resident conduct that is in violation of a material provision of the rental agreement?"
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.